Cite as: 554 U. S. ____ (2008)           1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
        ARMANDO NUNEZ v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

              No. 07–818.   Decided June 23, 2008 


   The petition for a writ of certiorari is granted. The
judgment is vacated and the case is remanded to the
United States Court of Appeals for the Seventh Circuit for
further consideration in light of the position asserted by
the Solicitor General in his brief for the United States
filed May 12, 2008.
   JUSTICE SCALIA, with whom THE CHIEF JUSTICE and
JUSTICE THOMAS join, dissenting.
   Petitioner pleaded guilty to federal narcotics offenses
and waived appellate and collateral-review rights. De-
spite that waiver, he demanded (the Court of Appeals
assumed) that his attorney file a notice of appeal; his
attorney refused. Petitioner sought habeas relief, claiming
that this failure was ineffective assistance of counsel. See
495 F. 3d 544, 545 (CA7 2007). The District Court denied
relief, and the Court of Appeals affirmed, finding that
petitioner had waived his right to raise even the ineffec-
tive-assistance claim on collateral review. See id., at 546,
548–549. Petitioner has filed a petition for a writ of cer-
tiorari, asking us to consider the ineffective-assistance
claim. The Government argues in response that the ques-
tion is not presented because the Court of Appeals’ opinion
rests on petitioner’s collateral-review waiver. I agree with
that response, and so would deny the petition for writ of
certiorari.
   Yet the Government urges us to GVR—to grant the
petition, vacate the judgment, and remand the case to the
Court of Appeals—because it believes that the Court of
Appeals misconstrued the scope of petitioner’s collateral-
2                 NUNEZ v. UNITED STATES

                     SCALIA, J., dissenting

review waiver. A majority of the Court agrees to that
course. I do not. In my view we have no power to set
aside (vacate) another court’s judgment unless we find it
to be in error. See Mariscal v. United States, 449 U. S.
405, 407 (1981) (Rehnquist, J., dissenting). Even so, I
have reluctantly acquiesced in our dubious yet well-
entrenched habit of entering a GVR order without an
independent examination of the merits when the Govern-
ment, as respondent, confesses error in the judgment
below. See Lawrence v. Chater, 516 U. S. 163, 182–183
(1996) (SCALIA, J., dissenting). But because “we have no
power to vacate a judgment that has not been shown to be
(or been conceded to be) in error,” Price v. United States,
537 U. S. 1152, 1153 (2003), I continue to resist GVR
disposition when the Government, without conceding that
a judgment is in error, merely suggests that the lower
court’s basis for the judgment is wrong, see Lawrence,
supra, at 183, and n. 3; cf. Alvarado v. United States, 497
U. S. 543, 545 (1990) (Rehnquist, C. J., dissenting). That
describes this case. The Government’s brief is entirely
agnostic on the correctness of the Court of Appeals’ judg-
ment—i.e., its affirmance of the District Court’s denial of
habeas relief. Presumably, the Government believes the
judgment is correct; it asked the Court of Appeals to af-
firm the District Court’s judgment the first time around,
and presumably will do the same on remand.
   To make matters worse, the Government’s suggestion
that the Court of Appeals erred in construing the scope of
petitioner’s waiver is not even convincing. The collateral-
review waiver in petitioner’s plea agreement is inartfully
worded; it is perhaps susceptible of the Government’s
reading, but in my view the Court of Appeals’ reading is
better. In any event, during his plea colloquy petitioner
orally agreed to a collateral-review waiver precisely in line
with the Court of Appeals’ position. Compare Brief for
United States 3–4 (plea colloquy), with id., at 16–17 (plea
                 Cite as: 554 U. S. ____ (2008)           3

                     SCALIA, J., dissenting

agreement). It is bad enough to upend the judgment of a
lower court because the Solicitor General, while not saying
the judgment was wrong, opines that the expressed basis
for it was wrong; it is absurd to do this when the Solicitor
General’s gratuitous opinion is dubious on its face.
  Finally, we should be especially reluctant to GVR on the
Solicitor General’s say-so when, if that say-so is correct,
the likely consequence will be to create a conflict among
the Courts of Appeals. Before resting its judgment on
petitioner’s collateral-review waiver, the Court of Appeals
expressed its unfavorable view of petitioner’s ineffective-
assistance claim, recognizing, however, that its view con-
tradicted the view of at least six other Courts of Appeals.
See 495 F. 3d, at 546–548. If, on remand, the Court of
Appeals agrees with the Solicitor General that petitioner’s
collateral-review waiver does not preclude his claim, the
court in all likelihood will enter the same judgment by
rejecting petitioner’s ineffective-assistance claim, thereby
creating (absent reversal en banc) a split with those other
courts. I had thought that the main purpose of our certio-
rari jurisdiction was to eliminate circuit splits, not to
create them.
  For all these reasons, I respectfully dissent from the
Court’s order.